DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 9/20/2022 in which Applicant lists claims 2 and 5-7 as being original, and claims 1 and 3-4 as being currently amended. It is interpreted by the examiner that claims 1-7 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 9/13/2022 was considered.
Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. On page 6 of the remarks Applicant argues that Hu does not disclose that “the carrier is provided with a plurality of convex portions protruding in the optical axis direction and opposing each other between the recessed portions on a surface of a peripheral edge portion of the through hole and the opposing surfaces is continuous with an inclined surface formed on a lower portion of the column portions facing the corner surfaces.” This argument is not found to be persuasive, and is respectfully traversed, since Hu shows a plurality of convex portions protruding in the optical axis direction and opposing each other between the recessed portions on a surface of a peripheral edge portion of the through hole. These convex portions can be seen in at least figures 4-4A, 5-3, 5-4, 6-3, 6-4, 6-6B, 6-7, 8-3, 9-1 and 9-2 of Hu, and are labeled as 6-22a in figure 6-7 (para. [0347]). Additionally, Hu shows that the opposing surfaces are continuous with an inclined surface formed on a lower portion of the column portions facing the corner surfaces in at least figures 4-4A, 4-4B, 4-4C, 4-6B, 4-6C, 4-10C, 4-10D (paras. [0229]-[0230]). Finally, similar features are also shown in the references made of record by Applicant in the IDS submitted 9/13/2022. See for example Park et al. (US 2019/0011614 A1), figures 3-4, elements 110, 113, 140, 148; and LG Innotek Co Ltd. (CN 104216199A), figures 2-5, elements 200, 300, 400, 331, 410, 420, 422. Therefore, the rejections set forth below in view of Hu and Ichihashi are maintained, and the Office Action is made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., U.S. Patent Application Publication Number 2018/0335602 A1, of record (hereafter Hu) in view of Ichihashi, U.S. Patent Application Publication Number 2017/0329099 A1, of record (hereafter Ichihashi).
Regarding claim 1, Hu discloses an optical member driving device comprising:
a carrier provided with a through hole (see at least the embodiments of figures 1-1, 1-3, 3-2, 3-3, 4-2, 4-3A, 4-4A, 4-4B, 4-4C, 4-6B, 4-6C, 4-10C, 4-10D, 5-3, 5-4, 6-3, 6-4, 6-6B, 6-7, 8-3, 9-1 and/or 9-3; elements 1-R, 3-30, 4-30, 5-20, 6-20, 8-400 and/or 9-R) for mounting an optical member (see at least the embodiments of figures 1-1, 1-3, 3-2, 3-3, 4-2, 4-3A, 4-4A, 4-4B, 4-4C, 4-6B, 4-6C, 4-10C, 4-10D, 5-3, 5-4, 6-3, 6-4, 6-6B, 6-7, 8-3, 9-1 and/or 9-3; elements 1-E, para. [0200], para. [0225], 5-L1, 6-L1, para. [0399] and/or 9-E),
a plurality of recessed portions formed in the optical axis direction at corner portions of a peripheral edge portion of the through hole (see at least the embodiments of figures 1-1, 1-3, 3-2, 3-3, 4-2, 4-3A, 4-4A, 4-4B, 4-4C, 4-6B, 4-6C, 4-10C, 4-10D, 5-3, 5-4, 6-3, 6-4, 6-6B, 6-7, 8-3, 9-1 and/or 9-3; elements 1-R, 3-30, 4-30, 5-20, 6-20, 8-400 and/or 9-R), a plurality of convex portions protruding in the optical axis direction and opposing each other between the plurality of recessed portions on a surface of the peripheral edge portion of the through hole (see at least the embodiments of figures 4-4A, 5-3, 5-4, 6-3, 6-4, 6-6B, 6-7, 8-3, 9-1 and/or 9-2; elements 6-22a and paragraph [0347]), 
and comprising a rectangular outer shape (see at least the embodiments of figures 1-1, 1-3, 3-2, 3-3, 4-2, 4-3A, 4-4A, 4-4B, 4-4C, 4-6B, 4-6C, 4-10C, 4-10D, 5-3, 5-4, 6-3, 6-4, 6-6B, 6-7, 8-3, 9-1 and/or 9-3; elements 1-R, 3-30, 4-30, 5-20, 6-20, 8-400 and/or 9-R);
a housing comprising two opposite plates sandwiching the carrier and a plurality of column portions rising from one plate of the two plates toward the other plate of the two plates (see at least the embodiments of figures 1-1, 1-3, 3-2, 3-3, 4-2, 4-3A, 4-4A, 4-4B, 4-4C, 4-6B, 4-6C, 4-10C, 4-10D, 5-3, 5-4, 6-3, 6-4, 6-6B, 6-7, 8-3, 9-1 and/or 9-3; wherein lower plate may be considered element 1-B, and upper plate may be considered element 1-F or elements 1-H and 1-F together, and column portions are elements 1-B3; and wherein figures 1-3, 3-2, 3-3, 4-2, 4-3A, 4-4A, 4-4B, 4-4C, 4-6B, 4-6C, 4-10C, 4-10D, 5-3, 5-4, 6-3, 6-4, 6-6B, 6-7, 8-3, 9-1 and/or 9-3 include similar structure); and
springs arranged between the carrier and the housing (see at least the embodiments of figures 1-1, 1-3, 3-2, 3-3, 4-2, 4-3A, 4-4A, 4-4B, 4-4C, 4-6B, 4-6C, 4-10C, 4-10D, 5-3, 5-4, 6-3, 6-4, 6-6B, 6-7, 8-3, 9-1 and/or 9-3; elements 1-S1 and 1-S2 of figure 1-1, and the similar corresponding structure of figures 1-3, 3-2, 3-3, 4-2, 4-3A, 4-4A, 4-4B, 4-4C, 4-6B, 4-6C, 4-10C, 4-10D, 5-3, 5-4, 6-3, 6-4, 6-6B, 6-7, 8-3, 9-1 and/or 9-3), the springs including arm portions passing through the recessed portions in orthogonal to the optical axis direction in the carrier when the carrier moves in the optical axis direction (see at least the embodiments of figures 1-1, 1-3, 3-2, 3-3, 4-2, 4-3A, 4-4A, 4-4B, 4-4C, 4-6B, 4-6C, 4-10C, 4-10D, 5-3, 5-4, 6-3, 6-4, 6-6B, 6-7, 8-3, 9-1 and/or 9-3; elements 1-S1 and 1-S2 of figure 1-1, and the similar corresponding structure of figures 1-3, 3-2, 3-3, 4-2, 4-3A, 4-4A, 4-4B, 4-4C, 4-6B, 4-6C, 4-10C, 4-10D, 5-3, 5-4, 6-3, 6-4, 6-6B, 6-7, 8-3, 9-1 and/or 9-3),
wherein chamfered corner surfaces are provided adjacent to the plurality of recessed portions at four corners of the carrier (see at least the embodiments of figures 1-1, 1-3, 3-2, 3-3, 4-2, 4-3A, 4-4A, 4-4B, 4-4C, 4-6B, 4-6C, 4-10C, 4-10D, 5-3, 5-4, 6-3, 6-4, 6-6B, 6-7, 8-3, 9-1 and/or 9-3; elements 1-R, 3-30, 4-30, 5-20, 6-20, 8-400 and/or 9-R), and a damping member is provided between the corner surfaces and opposing surfaces, the opposing surfaces being continuous with an inclined surface formed on a lower portion of the column portions facing the corner surfaces (see at least figure 4-4C, element 4-P, and paragraphs [0007], [0231] and [0432]).
Hu does not explicitly disclose a damping member for other specific embodiments, or that the damping member is formed from a viscoelastic resin.
However, Ichihashi teaches an optical member driving device wherein a damping member may be placed between two surfaces, and that the damping member material may be elastic (e.g. a gel), may be a resin and have viscosity (see at least element 70a, as well as paragraphs [0125]-[0126] of Ichihashi).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical member driving device of Hu to include the teachings of Ichihashi so that a damping member may be placed between the carrier and column portions of the housing, and wherein the damping member may be formed of a viscoelastic resin, for the purpose of helping stabilize the carrier and absorb vibrations while having a reasonable expectation for success (para. [0231] of Hu, and paras. [0125]-[0126] of Ichihashi).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the damping member from a viscoelastic resin, since it has been held to be within the ordinary skill of workers in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to use a viscoelastic resin, for the purpose of choosing a suitable material to absorb vibrations while offering a desirable amount of deformation resistance and wearability. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 2, Hu in view of Ichihashi discloses the apparatus of claim 1, and wherein the carrier comprises two pairs of opposite side surfaces to form a rectangular outer shape, and the corner surfaces are regulated by one pair of the side surfaces and the other pair of the side surfaces (see at least the embodiments of figures 1-1, 1-3, 3-2, 3-3, 4-2, 4-3A, 4-4A, 4-4B, 4-4C, 4-6B, 4-6C, 4-10C, 4-10D, 5-3, 5-4, 6-3, 6-4, 6-6B, 6-7, 8-3, 9-1; side surfaces of elements 1-R, 3-30, 4-30, 5-20, 6-20, 8-400 and/or 9-R of Hu).
Regarding claim 3, Hu in view of Ichihashi discloses the apparatus of claim 1, and wherein the carrier comprises the recessed portions recessed at the four corners of the peripheral edge portion of the through hole toward an opposite side of the plates, and the corner surfaces are regulated by the recessed portions (see at least the embodiments of figures 1-1, 1-3, 3-2, 3-3, 4-2, 4-3A, 4-4A, 4-4B, 4-4C, 4-6B, 4-6C, 4-10C, 4-10D, 5-3, 5-4, 6-3, 6-4, 6-6B, 6-7, 8-3, 9-1, 9-3 and/or 9-4; recessed portions of the top and bottom of the corner portions of elements 1-R, 3-30, 4-30, 5-20, 6-20, 8-400 and/or 9-R of Hu).
Regarding claim 4, Hu in view of Ichihashi discloses the apparatus of claim 3, and wherein the springs are fixed to the peripheral edge portion and extend to the housing through the recessed portions (see at least the embodiments of figures 1-1, 1-3, 3-2, 3-3, 4-2, 4-3A, 4-4A, 4-4B, 4-4C, 4-6B, 4-6C, 4-10C, 4-10D, 5-3, 5-4, 6-3, 6-4, 6-6B, 6-7, 8-3, 9-1, 9-3 and/or 9-4; recessed portions of the top and bottom of the corner portions of elements 1-S1, 1-S2, 3-70, 3-72, 4-70, 4-72, 5-40, 6-40, 6-50, 8-200, 8-300, 9-S1 and/or 9-S2 of Hu).
Regarding claim 5, Hu in view of Ichihashi discloses the apparatus of claim 1, and wherein the housing is a combination of a base comprising one plate and a cover comprising the other plate (see at least the embodiments of figures 1-1, 1-3, 3-2, 3-3, 4-2, 4-3A, 4-4A, 4-4B, 4-4C, 4-6B, 4-6C, 4-10C, 4-10D, 5-3, 5-4, 6-3, 6-4, 6-6B, 6-7, 8-3, 9-1 of Hu; wherein lower plate may be considered element 1-B, and upper plate may be considered element 1-F or elements 1-H and 1-F together; and wherein figures 3-2, 4-2, 5-3, 6-3, 8-3 and/or 9-1 include similar structure), and
the plurality of column portions rise from four corners of the plate comprised in the base toward four corners of the plate comprised in the cover (see at least the embodiments of figures 1-1, 3-2, 4-2, 5-3, 6-3, 8-3 and/or 9-1 of Hu; wherein column portions are elements 1-B3; and wherein figures 3-2, 4-2, 5-3, 6-3, 8-3 and/or 9-1 include similar structure).
Regarding claim 6, Hu in view of Ichihashi discloses a camera device comprising the optical member driving device according to claim 1 (see at least the embodiments of figures 1-1, 1-3, 3-2, 3-3, 4-2, 4-3A, 4-4A, 4-4B, 4-4C, 4-6B, 4-6C, 4-10C, 4-10D, 5-3, 5-4, 6-3, 6-4, 6-6B, 6-7, 8-3, 9-1 of Hu, as well as paragraphs [0003], [0221], [0251]-[0255], [0309]-[0313], [0386]).
Regarding claim 7, Hu in view of Ichihashi discloses an electronic apparatus comprising the camera device according to claim 6 (see at least the embodiments of figures 1-1, 1-3, 3-2, 3-3, 4-2, 4-3A, 4-4A, 4-4B, 4-4C, 4-6B, 4-6C, 4-10C, 4-10D, 5-3, 5-4, 6-3, 6-4, 6-6B, 6-7, 8-3, 9-1 of Hu, as well as paragraphs [0003], [0221], [0251]-[0255], [0309]-[0313], [0386]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/23/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872